 

 
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT




This Second Amendment to Employment Agreement (the “Amendment”) is made
effective as of September 1, 2011 by and among CITY NATIONAL BANK OF NEW JERSEY,
a national banking association (the “Bank”), CITY NATIONAL BANCSHARES
CORPORATION, a New Jersey corporation ( “CNBC”) and PRESTON D. PINKETT, III,
(the “Executive”).


WHEREAS, the Bank and the Executive have entered into an Employment Agreement
effective as of March 1, 2011 which provides for the Executive's temporary but
full time employment with the Bank, which agreement was amended by a First
Amendment to Employment Agreement effective as of April 1, 2011 by and among the
Bank, CNBC and the Executive (collectively, the “Agreement”); and


WHEREAS, the Agreement provided for a six month term; and


WHEREAS, the parties desire to extend the Agreement, on the same terms and
conditions except for such amendments as provided for in this Amendment, for two
additional months,


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
upon the terms and conditions hereinafter provided, the parties agree as
follows:


The Agreement is hereby amended as follows:


1.           Terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Agreement.
 
2.           Section 2 of the Agreement shall be amended by extending the Term
for two additional months by deleting the words “six (6)” and replacing them
with “eight (8).”
 
3.           All of the terms and conditions of the Agreement not expressly
modified herein shall remain in full force and effect.
 


 
[Signatures are on the following page]
 

 
1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
effective as of the date first written above.
 

 
CITY NATIONAL BANCSHARES CORPORATION
                   
By:
/s/ Eugene Giscombe
   
Eugene Giscombe, Chairman
                   
CITY NATIONAL BANK OF NEW JERSEY
                   
By:
/s/ Eugene Giscombe
   
Eugene Giscombe, Chairman
                   
/s/ Preston Pinkett III
 
Preston D. Pinkett, III, Executive



 


 
[Signature page to Second Amendment to Employment Agreement—Preston D. Pinkett,
III]
 
 
 
 
 
2
 